Citation Nr: 0609906	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-20 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left knee, to include as secondary to the service-connected 
low back disability.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a right shoulder disorder.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, status post-disk excision and fusion at L5-S1, 
currently evaluated as 40 percent disabling.

6.  Entitlement to an initial evaluation in excess of 20 
percent for major depressive disorder prior to February 25, 
2002.

7.  Entitlement to a compensable evaluation for right wrist 
palsy.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from September 1987 to June 1992.

In April 2002, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for left hip and left leg 
disorders and remanded the issues listed on the title page, 
as well as the issue of entitlement to an initial evaluation 
in excess of 20 percent for major depressive disorder, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina for additional development.  An 
August 2005 rating decision granted a 100 percent evaluation 
for major depressive disorder effective February 25, 2002.  
As this grant is not the maximum possible award for this 
disability, since the 100 percent rating could have been 
assigned effective prior to February 25, 2002, this claim 
remains in controversy, as noted on the title page.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Based on the record on appeal, the Board finds that the 
veteran's claims of whether new and material evidence 
sufficient to reopen a claim for service connection for a 
right shoulder disorder, entitlement to an initial evaluation 
in excess of 20 percent for major depressive disorder prior 
to February 25, 2002, and entitlement to a compensable 
evaluation for service-connected right wrist palsy are ready 
for appellate review.  The remainder of the claims are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied by an unappealed rating decision dated in January 
1998.  

2.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received since the January 1998 RO rating decision.

3.  The evidence of record indicates that the veteran's 
service-connected major depressive disorder involves 
occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it is not 
manifested primarily by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.

4.  There is no evidence of incomplete paralysis of the right 
wrist.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen a claim of entitlement to 
service connection for a right shoulder disability is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


2.  The criteria for an evaluation in excess of 20 percent 
disability rating for psychiatric disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005).

3.  The criteria for a compensable evaluation for right wrist 
palsy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
sent a letter to the veteran in May 2004 in which he was 
informed of the requirements needed to reopen a final 
decision and of the requirements for an increased evaluation.  
In accordance with the requirements of the VCAA, the May 2004 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims file.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

With respect to the increased rating issues addressed herein, 
the Board notes that there are multiple treatment reports on 
file, including a relevant record dated in July 2005.  The 
Board concludes that there is sufficient medical evidence on 
file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

New And Material Evidence Claim

Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his claim to 
reopen prior to August 29, 2001, the earlier version of 
the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Analysis

The issue of entitlement to service connection for a right 
shoulder disability was denied by an unappealed rating 
decision dated in January 1998 because it was determined that 
there was no medical evidence showing a current, chronic 
right shoulder disability due to his military service.  

The evidence of record at the time of the January 1998 RO 
decision consisted of the veteran's service medical 
records, VA treatment records dated through November 1997, 
a September 1997 VA examination report, a private medical 
report from R.D. Lynch, M.D., and statements from the 
veteran.  

Although the veteran's service medical records reveal a 
complaint of right shoulder pain in August 1988, no 
abnormality was found and the assessment was that the veteran 
was malingering.  VA x-rays of the right shoulder in 
September 1997 were considered to be within normal limits and 
there was no significant physical finding.  The other 
evidence on file prior to January 1998 was not relevant to a 
right shoulder disability.  

The medical records added to the file after January 1998 that 
are relevant to a claim for a right shoulder disability are 
July 2005 VA treatment records, which reveal complaints of 
bilateral shoulder pain, and VA x-rays of the shoulder dated 
in August 2005, which reveal an old healed fracture at the 
distal aspect of the right clavicle.  

Although the records received since January 1998 are new, as 
they were was not of record at the time of the January 1998 
RO decision, they are not material because they do not bear 
on the underlying issue of whether the veteran has a right 
shoulder disability that is related to service.  That is, 
there is no current medical statement indicating that the 
veteran has a current right shoulder disability that is 
related to service.  Consequently, the Board finds that the 
evidence submitted since the January 1998 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has not been received since the January 1998 RO decision that 
denied service connection for a right shoulder disability, 
the claim is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, one 
of the issues decided below is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Major Depressive Disorder

Specific Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

Analysis

An August 2000 rating decision granted service connection for 
a major depressive disorder secondary to service-connected 
low back disability and assigned a 20 percent evaluation 
effective April 26, 2000.  It was determined by the RO in the 
August 2000 rating action that because the veteran's major 
depressive disorder preexisted service entrance, the rating 
would involve only the degree of aggravation above the 
preexisting condition caused by his service-connected low 
back disability.  The preexisting condition was considered 10 
percent disabling and the psychiatric disorder at the time of 
the August 2000 rating was considered 30 percent disabling.  
Consequently, a 20 percent rating, the difference between the 
preexisting condition and the psychiatric disorder at the 
time of the rating, was assigned for service-connected major 
depressive disorder.   

The veteran is seeking a disability rating in excess of the 
assigned 20 percent for his service-connected psychiatric 
disability prior to February 25, 2002, the effective date of 
a 100 percent rating for the disability.  

A review of the medical evidence on file prior to February 
25, 2002 shows that the veteran complained of depression and 
insomnia in treatment records dated in April 2000.  It was 
noted on VA examination in July 2000 that the veteran 
appeared depressed.  The diagnosis was of moderate 
symptomatology, and the global assessment functioning (GAF) 
score was 60.  

When examined by VA in April 2001, the veteran was depressed 
and his memory was slightly impaired for immediate 
information due to impaired concentration.  He complained of 
sleep impairment.  The veteran indicated that he was working 
on obtaining a certificate in advanced computer services and 
working.  He stated that his job was stressful.  He stated 
that he had a girlfriend for five years and one of his five 
children lived with him.  He reported conflicts with his 
girlfriend.  The veteran stated he was depressed and 
irritable due to grief over the recent loss of two siblings.  
On mental status examination, his mood was depressed and his 
affect was constricted and sad.  His speech was slow, and 
there was evidence of psychomotor retardation.  His thought 
process was logical and coherent, and without auditory or 
visual hallucinations.  There was no evidence of delusional 
content, and he denied suicidal and homicidal ideation.  His 
symptoms were considered moderate, and his social 
adaptability and interactions appear moderately impaired.  
His ability to maintain employment and perform school and job 
duties in a reliable, flexible, and efficient manner appeared 
moderately impaired.  A GAF score of 55 was assigned.  

The veteran was described on VA examination in November 2001 
as quite depressed.  His affect was constricted and sad, and 
his memory was moderately impaired for immediate information.  
The veteran complained of insomnia.  He was working part-
time, about 25-27 hours a week, but was thinking of quitting 
due to his back disorder.  The veteran indicated that none of 
his children lived with him, but he was close to all of them.  
He indicated that he had one friend that he sees about once a 
month.  On mental examination, his mood was depressed and his 
affect was constricted and sad.  His speech was slow, and 
there was evidence of psychomotor retardation.  His thought 
processes were logical and coherent but were noted as slowed.  
There were no hallucinations, or suicidal or homicidal 
ideation.  He was considered to have partial insight into his 
condition.  The diagnosis was of a major depressive disorder 
with moderate symptomatology.  The examiner concluded that 
the veteran was having difficulty getting along with people 
and was snapping very easily.  The examiner stated that the 
veteran's social adaptability and interactions with others 
was moderately impaired, as was his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner.  The examiner assigned a GAF score of 
53.  

The Board notes that the veteran's primary symptoms of 
depression, insomnia, and mild memory loss are part of the 
criteria for a 30 percent evaluation noted above.  
Additionally, the recorded GAF scores are all between 51 and 
60, with scores from 51 to 60 considered indicative of 
moderate symptomatology.  GAF scores provide a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score of 51 to 60 is defined as moderate 
symptoms such as, flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning such as, few friends, 
conflicts with peers or co-workers.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Consequently, the Board concludes that the findings prior to 
February 25, 2002 do not show occupational and social 
impairment with reduced reliability and productivity due to 
difficulty in establishing and maintaining effective work and 
social relationships, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, or impaired judgment.  Accordingly, a 
rating in excess of the currently assigned 20 percent 
evaluation is not warranted for the veteran's psychiatric 
disorder.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected psychiatric disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to his service-connected psychiatric 
disorder, and there is no evidence that it markedly 
interferes with his employment.  The veteran stated that he 
found his job stressful, and had talked to his supervisor 
about quitting; however, this was due to symptoms of his back 
disorder.  Id.  Accordingly, the RO's failure to consider or 
to document its consideration of this section was not 
prejudicial to the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the criteria for an 
increased rating has not been shown, the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Wrist Palsy

Specific Schedular Criteria

Paralysis of the radial nerve is assigned a 70 percent rating 
where there is complete paralysis of the major side, to 
include drop of hand and fingers, the wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
Where paralysis is incomplete on the major side, a 50 percent 
rating is warranted for severe impairment.  A 30 percent is 
assigned for moderate impairment, and 20 percent is assigned 
for mild impairment.  38 C.F.R. § 4.124, Diagnostic Code 8514 
(2005).

Where the minimum schedular evaluation requires residuals and 
the Schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2005).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2005).

Analysis

The veteran is currently assigned a noncompensable percent 
evaluation for his service-connected right wrist palsy under 
Diagnostic Code 8514.  To warrant a compensable evaluation of 
20 percent under that diagnostic code, there would need to be 
medical evidence of mild neurologic impairment of the right 
wrist.  However, that the evidence on file does not reveal 
any complaints or findings indicative of functional 
impairment of the right wrist.  When examined by VA in July 
2000, it was reported that there was no evidence of 
peripheral neuropathy.  VA treatment records in July 2005 
reveal that there was no numbness or tingling of the 
extremities on system review.  Accordingly, a compensable 
evaluation for the service-connected right wrist is not 
warranted. 

As noted above, the Schedule applies unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  38 C.F.R. 
§ 3.321(b)(1); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The schedular evaluations regarding this issue are 
not inadequate as a compensable rating is provided for 
certain manifestations of the service-connected right wrist 
palsy but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, as 
there is no medical evidence of functional impairment due to 
the veteran's service-connected right wrist palsy, the 
veteran's right wrist disorder does not "markedly" 
interfere with employment and has not required 
hospitalization.  Accordingly, the decision of the RO not to 
refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation was correct.  

As the evidence does not show manifestations that meet the 
criteria for a compensable evaluation, the doctrine of 
reasonable doubt is not for application with respect to this 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence not having been submitted to reopen 
the issue of entitlement to service connection for a right 
shoulder disability, the appeal is denied.  

An initial rating in excess of 20 percent for major 
depressive disorder prior to February 25, 2002 is denied.

A compensable evaluation for service-connected right wrist 
palsy is denied.


REMAND

The April 2004 Board remand directed that the veteran be 
examined to determine the etiology of any left knee, sinus, 
or left shoulder disability found and to determine the 
current severity of his service-connected low back 
disability.  Examinations were scheduled in February 2005, 
but the veteran failed to report for the examinations.  
Subsequent evidence on file reveals that the veteran failed 
to report for the examinations because he was incarcerated 
from January 15, 2005 through June 30, 2005.  The August 2005 
Supplemental Statement of the Case noted that the veteran had 
failed to report for the scheduled VA examinations because he 
was incarcerated and denied the issues currently on appeal; 
it does not appear that any additional attempt was made to 
make other arrangements for evaluation of the veteran.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2005).  This is so 
even if a veteran is incarcerated.  Bolton v. Brown, 8 Vet. 
App. 185, 189-90 (1995).

The Court has addressed the issue of examinations for 
incarcerated veterans.  In Wood v. Derwinski, 1 Vet. App. 190 
(1991), the Court stated:

We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to the peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same 
care and consideration given to their 
fellow veterans.

Id. at 193.

Consequently, another remand is required in this case to 
provide the RO with another opportunity to fulfill the 
statutory duty to assist the veteran in developing the facts 
of this claim.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).

Accordingly, these claims are remanded for the following 
actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, either VA or non-
VA, who possess additional records 
pertinent to his claims for service 
connection for a left knee disorder, a 
left shoulder disorder, and a sinus 
disorder, as well as records pertinent to 
his claims for an increased rating for 
lumbosacral strain, to include treatment 
since August 2005.  After obtaining any 
necessary authorization from the veteran 
for the release of any private medical 
records, the RO must obtain and associate 
with the file all records that are not 
currently of record.  If the RO is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible. 

3.  After the veteran's response is 
received or after an appropriate period 
of time, the RO must afford a VA 
examination to determine the etiology of 
any left knee, sinus, or left shoulder 
disability found and to determine the 
current severity of his service-connected 
low back disability.  It is critical that 
the claims files be reviewed by the 
examiner in conjunction with the 
examination.  

a.  The examiner must ascertain the 
severity of the veteran's 
lumbosacral strain, post-disk 
excision and fusion of the L5-S1.  
The examiner must conduct any 
necessary or appropriate clinical 
testing and observation, and must 
report findings as to the 
persistence and severity of any 
neurological and orthopedic 
symptoms, to include whether there 
is unfavorable ankylosis of the 
entire thoracolumbar spine.  The 
examiner must also comment on 
whether the veteran has had any 
episodes over the previous year of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician, and, if so, their total 
duration.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

b.  The examiner must ascertain the 
etiology of any sinus disorder, left 
shoulder, and left knee disorder 
found.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic 
tests and studies must be 
accomplished.  Following a review of 
the service and postservice medical 
records, the examiner must state 
whether any diagnosed sinus 
disorder, left shoulder, or left 
knee disorder is related to the 
veteran's active duty service, to 
include whether any left shoulder 
disorder is related to the veteran's 
active duty service rather than the 
December 2001 employment accident 
referred to by S.J. Patel, M.D., in 
May 2002.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.


4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THIS CLAIM HAS BEEN IN APPELLATE STATUS SINCE 2000.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


